Edwards, J.
(dissenting). This suit on 5 promissory notes was dismissed by the trial judge on defendant’s motion for judgment on the pleadings. When the case was called for trial plaintiff had not replied to certain allegations contained in defendant’s answer. The trial judge held that this material constituted affirmative matter which had to be taken as admitted and that it was of such a nature as to defeat plaintiff’s cause of action.
Plaintiff’s declaration was in assumpsit alleging the execution of 5 promissory notes by defendant totalling $2,500, plus demand and defendant’s refusal to pay. The notes assigned to plaintiff “for valuable *630consideration” were attached to the declaration. The declaration alleged:
“That though often requested so to do, the defendant has refused and neglected to pay the amount due to the plaintiff as a result of these promissory notes.”
Defendant’s answer admitted execution of the notes but alleged that no consideration was paid for them and that they had been executed as “an accommodation” to plaintiff. The answer also alleged “fraud.” The allegation of no consideration was the only fact pleaded in this answer which would have tended to establish fraud.
Although defendant now claims that these allegations should be viewed as affirmative defenses, defendant made no effort to label them as such or to comply with the provisions of Court Rule No 23, § 5 (1945) :
“In actions at law, each separate defense affirmatively pleaded, and each separate cause of action by way of recoupment or setoff shall be stated in a separate division of the answer, and each of such divisions shall be complete in itself and the divisions shall be numbered consecutively.”
The purpose of this section we deem to be to put plaintiff on notice that defendant not only denies his claims but puts forth ones of his own which demand answer.
The case went to pretrial without any reply by plaintiff being made or demanded. Nor was the lack of reply an issue at pretrial. The pretrial statement recited the issues as follows:
“Statement Oe The Case:
“Plaintff’s version: Plaintiff sues on 5 promissory notes which he claims were executed by defendant on the 17th day of January, 1955, each in the *631amount of $500. A copy of each, promissory note is attached to the declaration. Plaintiff claims no payments have been made on the notes.
“Defendant’s version: Defendant admits the execution of the notes in question but denies that there was any consideration for the notes. He claims he owes plaintiff nothing; that the notes were given to plaintiff’s as an accommodation and on the representation of the plaintiff and his wife that they would discount the notes and obtain funds. Further the defendant claims that they were to pay the notes themselves and that there would be no liability on the part of the defendant.
“Issues :
“The issues are issues of law and fact as outlined above.
“Pleadings :
“The pleadings are in proper condition. “Damages Claimed:
“Plaintiff claims the full amount of the notes in question, plus interest.
“Admissions :
“Defendant admits the execution of the notes and they may be offered at the time of trial and received without further identification.
“Jury:
“This is a jury trial.”
One of the most important purposes of pretrial is to prevent just the sort of procedural booby trap which this portrays — and, wherever possible, to secure adjudication on the merits.
This pretrial purpose is spelled out in the "Wayne county circuit court rules as follows:
“Rule 32(c)(5) to amend pleadings where leave to do so is timely requested and to concede that each of the parties may, without further amendment to their pleadings, introduce competent proofs to sup*632port their respective versions of the case as pleaded and as stated by them at the pretrial conference.” 
We believe that the pretrial judge viewed, the pleadings as presenting an issue of fact pertaining to consideration. Since neither side disputed this view at pretrial the case should have been tried on this basis.
We regard the factual situation here as paralleling Auto Purchase Corporation v. Johnston, 319 Mich 634, much more closely than Neada v. State Farm Life Ins. Co., 324 Mich 233. The pleadings (including the pretrial statement) cannot fairly be regarded as disclosing a fatal “admission, * * * distinct, unequivocal, and unconditional” on the part of plaintiff. See Detroit Trust Co. v. Smith, 256 Mich 376, 379.
“We have passed the day when the art of pleading was a game of setting traps for the unwary and we do not intend to return to it.” Manley, Bennett & Co. v. Woodhams, 349 Mich 586, 594.
Even if we assume that plaintiff’s failure to respond to defendant’s answer might be read as leaving it undenied (and we do not believe that the pleadings plus the pretrial statements can fairly be read this way)—such was certainly not the picture before the trial judge when he directed this verdict after plaintiff’s opening statement. For present in the courtroom was plaintiff’s attorney protesting and seeking an opportunity to amend.
Under these circumstances the liberal provisions of our statutes (CL 1948, § 616.1 [Stat Ann § 27-.838]) and Court Rules (No 25) pertaining to amendments should have been employed.
“The court in which any action or proceedings shall be pending, shall have power to amend any process, pleading or proceeding in such action or *633proceeding, either in form or substance, for the furtherance of justice, on such terms as shall be just, at any time before judgment or decree rendered therein. The court at every stage of the action or proceeding shall disregard any error or defect in the proceedings, which do not affect the substantial rights of the parties.” CL 1948, § 616.1 (Stat Ann §27.838).
“Upon the application of either party, the court or judge may, upon reasonable notice and such terms as are just, permit him to file and serve an amended or supplemental pleading. Unless otherwise indicated an amended or supplemental pleading shall be considered a waiver of any former pleading. If the filing of such amended or supplemental pleading is during a term of court when the case is on docket for trial, the matter of continuance and the costs thereon shall be in the discretion of the court.” Court Rule No 25 (1945).
Failure to grant amendment under these circumstances represented an abuse of discretion on the part of the trial court.
The judgment should be reversed and the case remanded for trial. Costs to appellant.
Smith and Souris, JJ., concurred with Edwards, J.